Yistje, T.
(dissenting). The first two questions and answers of the special verdict are as follows:
“(1) Was the wooden collar off the iron collar so as to-leave the set-screw unguarded at the time plaintiff was injured? A. Yes.
“(2) If you answer the first question Wes,’ then answer this question: Ought the defendant, in the exercise of ordinary care, to have known of such unguarded condition of the-set-screw in time to have securely guarded the same before plaintiff was injured ? A. Yes.”
Erom these two questions it is apparent that an issue was-made by the evidence as to whether or not the wooden collar was on, or off from, the iron collar at the time of the injury. The jury not only found that it was off, hut that it had been off so long that the defendant in the exercise of ordinary care-ought to have known such fact and guarded the set-screw before plaintiff was injured. How such findings can properly be construed to mean merely that there was a defect in the-wooden collar, and that by reason of such defect it came off while plaintiff was oiling, passes my comprehension. Language so simple and plain as that employed in the questions-is not susceptible of construction. The jury say the wooden collar was off the iron collar so as to leave the set-screw un'guarded at the time plaintiff was injured. Is there any suggestion here of a defect in the wooden collar ? How can it be said in the face of this finding, the correctness of which is not challenged, that the wooden collar was on the iron collar at the time the plaintiff was injured or at the time he began oiling? By the phrase “the time plaintiff was injured” the-jury must have meant the whole time he was there oiling, for in answer to the next question they say defendant ought to have known of such unguarded condition of the set-screw in-time to have securely guarded the same before plaintiff was-*116injured. This is a finding that it bad been off some considerable time before plaintiff began oiling. And tbe pbrase “snob unguarded condition” relates to tbe unguarded condition found in answer to tbe first question, wbicb they say was produced by tbe wooden collar being off tbe iron collar. In neither questions nor answers is there any bint or whisper of a defective condition of tbe wooden collar. Nor is there anything in tbe answers to suggest or intimate that it was on tbe iron collar at tbe time plaintiff was injured. Tbe jury were not asked to find what caused tbe wooden collar to come off. 'They were asked tbe simple question: Was it off tbe iron collar so as to” leave tbe set-screw unguarded at tbe time plaintiff was injured ? An affirmative answer to this question established these facts: (1) That tbe wooden collar was off tbe iron collar; (2) that it was off to such an extent as to leave tbe •set-screw unguarded: that is, it was entirely off, for otherwise tbe set-screw could not become unguarded, as it fitted into an inside slot in tbe center of tbe wooden collar; and (3) that it was off at tbe time plaintiff was injured. An affirmative answer .to tbe second question established tbe fact that it bad been off at tbe time plaintiff was injured long enough to give constructive notice thereof to tbe defendant in time to remedy it before tbe injury. But tbe court says:
“The jury’s verdict must be interpreted in tbe light of tbe allegation setting forth a cause of action arising out of a failure to perform tbe duties imposed by this statute [sec. 1636/, Stats. 1898]. We cannot doubt that it establishes, in •accordance with the charges of negligence in tbe complaint, that tbe defective wooden collar placed over the set-screw as a guard did not securely guard it, that it slipped off from tbe set-screw by reason of its defective condition just before tbe plaintiff’s clothing was caught,' — either because tbe plaintiff’s wrist came into contact with it, or without such contact, — and that tbe plaintiff’s clothing was caught by tbe set-screw, causing it to wind around tbe shaft and thus producing his injuries.”
*117In my judgment tbis portion of tbe opinion is in direct conflict with the verdict as set out in the statement of facts. Reference is made in the opinion to the charge of negligence in the complaint. The latter alleges that the injury was the result of a failure on the part of defendant to warn plaintiff of the danger and of its negligently “permitting the wooden collar intended as a guard to become worn, defective, and loose, and entirely off from and detached from said iron col-larThis would seem to be an allegation of the fact that the wooden collar was off from the iron one as well as an allegation of the fact that it was worn, defective, and loose. The inference is that it was off because of its' defective, worn, and loose condition. It is not an allegation that it came off while plaintiff was injured owing to its defective, worn, and loose condition. So the complaint does not help out the construction given the verdict by the court. But enough has been said; for when language is so plain in its phraseology and so obvious in its meaning as is the. language employed in the two questions referred to, construction thereof serves to confuse rather than elucidate.
In view of the jury’s answers to the first two questions it does not create surprise to find counsel for plaintiff saying, in speaking of the contention that the wooden collar came off while plaintiff was oiling: “No instructions were requested by defendant or given by the court on this phase of the case, and the contention does not assume perceptible proportions until after verdict.” Plaintiff’s only testimony relative to the situation of collar and shaft was, “I did not notice anything different that morning from any other morning;” and “I did not notice anything about the iron and wooden collar there.” It seems that izpon this testimony alone — amounting to scarcely more than an admission of a failure to observe — the plain verdict of the jury is swept aside and given a construction that, in the language of counsel, has assumed all its proportions since it was rendered, for I cannot believe *118■that either the trial court or the jury dreamt of any such con•struction.
Counsel for plaintiff admit that, if the wooden collar was ■off from the iron collar when plaintiff began oiling, he must have seen it, as it would be riding on the shaft, and they further admit that if he saw it in such a situation and proceeded to oil as he did he would probably be held guilty of contributory negligence. The jury either did not believe plaintiff when he testified as referred to above, if it is to be ■construed as the court construes it, namely, that the wooden ■collar was on the iron collar, or else gave his testimony the construction that he merely failed to observe, for they did find that the wooden collar was off the iron collar at the time he was injured. This finding, coupled with the further un•disputed fact that plaintiff reached over the shaft to fill the oil cup instead of turning it towards him, as he could easily have done, thus avoiding the necessity of exposing himself to •any danger whatsoever, furnishes an adequate reason why the trial court changed the answer to question 6 from No to Yes and found plaintiff guilty of contributory negligence. Such a ruling of the trial court should not be set aside unless -clearly wrong. Kroger v. Cumberland F. P. Co.. 145 Wis. 433, 130 N. W. 513; McCune v. Badger, 126 Wis. 186, 105 N. W. 661. In my opinion the ruling was right.
But it is said there is no evidence to support the finding that the wooden collar was off the iron one at the time plaintiff was injured. There is no direct evidence to that effect,, neither is there any to the effect that it was then on. It was all a matter of inference from other facts proven, and the inference that it was off finds as much support in the evidence as does the inference that it was on, and has, besides, the finding of the jury to sustain it.